

a104image3.jpg [a104image3.jpg]




Tapestry, Inc.
2018 Stock Incentive Plan
Restricted Stock Unit Award Grant Notice and Agreement
For Outside Directors


NAME


Tapestry, Inc. (the “Company”) is pleased to confirm that you have been granted
a restricted stock unit award (this “Award”), effective as of GRANT DATE (the
“Grant Date”), as provided in this agreement (the “Agreement”) pursuant to the
Tapestry, Inc. 2018 Stock Incentive Plan (as may be amended, restated or
otherwise modified from time to time and in effect on the Grant Date, the
“Plan”). Capitalized terms used but not defined in the Agreement shall have the
meanings given to such terms in the Plan.
1.    Award. Subject to the restrictions, limitations and conditions as
described below, the Company hereby awards to you as of the Grant Date:
# of RSUs restricted stock units (“RSUs”)
Each RSU represents the right to receive one share (an “Award Share”) of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”) upon the
satisfaction of terms and conditions set forth in the Agreement and the Plan.
The RSUs are not transferable by you by means of sale, assignment, exchange,
pledge, or otherwise, and prior to vesting and while the restrictions are in
effect, the Award Shares underlying the RSUs are not transferable by you by
means of sale, assignment, exchange, pledge, or otherwise.
2.    Vesting. The RSUs shall become vested twelve (12) months after the Grant
Date (the “Vesting Date”); provided, that, subject to Section 3 of the
Agreement, you remain in continuous service as a Director of the Company during
the period beginning on the Grant Date and ending on the Vesting Date.
3.    Death or Total Disability; Change of Control; Other Resignation or
Removal.
a)
If you cease active service with the Company’s Board of Directors prior to the
Vesting Date because of your death or Permanent and Total Disability (as defined
below), then all RSUs will vest as of the date of your death or the date you are
determined to be Permanently and Totally Disabled and will be distributed to you
in accordance with Section 4 of the Agreement. For purposes of the foregoing,
“Permanent and Total Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months.

b)
If you cease active service with the Company’s Board of Directors upon the
consummation of a Change in Control, all RSUs will vest and will be distributed
to you in accordance with Section 4 of the Agreement.

c)
If you cease active service with the Company’s Board of Directors prior to the
Vesting Date for Cause (as defined below), this Award will be forfeited in its
entirety for no consideration on the date you cease active service. For purposes
of this Agreement, (1) “Cause” shall mean violation of the Company’s Code of
Conduct, the Company’s Corporate Governance Principles, or any other material
written policy of the



1



--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]




Company and its Affiliates applicable to members of the Company’s Board of
Directors or removal from the Board of Directors for a reason that constitutes
“cause” under the General Corporate Law of the State of Maryland.
d)
If you cease active service with the Company’s Board of Directors prior to the
Vesting Date for reasons other than the situations described in Section 3(a),
3(b) or 3(c) (including, but not limited to, your resignation from or decision
not to stand for re-election to the Board, failure to be nominated by the Board
for election or re-election to the Board, failure to be elected to the Board by
the Company’s stockholders in cases where your resignation is accepted by the
Board), you will receive pro-rata vesting based on the number of days you served
during the period beginning on the Grant Date and ending on your last date of
service for the Board, and all RSUs will be distributed to you in accordance
with Section 4 of the Agreement.

4.    Distribution of the Award.
(a)    In General. Except as set forth in paragraph 4(b), as soon as practicable
after the Vesting Date, but in no event later than sixty (60) days following the
Vesting Date, the Company shall, subject to Section 9.5 of the Plan, transfer to
you all of the Award Shares subject to the Award.
(b)    Election to Defer. Notwithstanding paragraph 4(a), you shall have the
right to elect to defer receipt of some or all of the Award Shares that would
otherwise be transferred to you on the Vesting Date pursuant to the Plan. Any
such election shall be made in accordance with the terms of the RSU Deferral
Election Form in substantially the form attached hereto as Exhibit A and shall
be made not later than the “Election Deadline” set forth in the applicable RSU
Deferral Election Form.
5.    Rights as a Stockholder. You will have no right as a stockholder with
respect to any Award Shares underlying the RSUs until and unless ownership of
such Award Shares has been transferred to you in accordance with the Agreement
and the Plan.
6.    Award Not Transferable. This Award will not be assignable or transferable
by you other than by will or by the laws of descent and distribution, or, with
the consent of the Administrator, a DRO.
7.    Transferability of Award Shares. The Shares you will receive under the
Award generally are freely tradable in the United States. However, you may not
offer, sell or otherwise dispose of any Shares in a way which would: (a) require
the Company to file any registration statement with the Securities and Exchange
Commission (or any similar filing under state law or the laws of any other
country) or to amend or supplement any such filing or (b) violate or cause the
Company to violate the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder, any other state or federal law, or the laws
of any other country. The Company reserves the right to place restrictions
required by law on Common Stock received by you pursuant to this Award.
8.    Conformity with the Plan. This Award is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan.
Inconsistencies between the Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of the Agreement, you
agree to be bound by all of the terms and conditions of the Agreement and the
Plan.


2





--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]




9.    Section 409A. The parties acknowledge and agree that, to the extent
applicable, the Agreement shall be interpreted in accordance with Section 409A
of the U.S. Internal Revenue Code of 1986, as amended, and the Department of
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or guidance that may be issued
after the date hereof (“Section 409A”). Notwithstanding any provision of the
Agreement to the contrary, in the event that the Company determines that any
amounts payable hereunder may be subject to Section 409A, the Company may adopt
(without any obligation to do so or to indemnify you for failure to do so) such
limited amendments to the Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (i) exempt the amounts
payable hereunder from Section 409A and/or preserve the intended tax treatment
of the amounts payable hereunder or (ii) comply with the requirements of Section
409A. To the extent that any payment under the Agreement would be considered an
impermissible acceleration of payment that would result in a violation of
Section 409A, the Company shall delay making such payment until the earliest
date on which such payment may be made without violating Section 409A.
Notwithstanding anything herein to the contrary, in no event shall any liability
for failure to comply with the requirements of Section 409A be transferred from
you or any other individual to any of the Tapestry Companies (as defined below)
or any of their employees or agents pursuant to the terms of the Agreement or
otherwise.
10.    Data Privacy. Where required by applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your Data (as defined below) by and among, as necessary and
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social security or insurance number, passport or
other identification number (e.g., resident registration number), salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the RSUs or any other restricted stock units or other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in your
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
You understand that Data will be transferred to Fidelity Stock Plan Services or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You authorize the Company, Fidelity Stock Plan Services and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
sole the purpose of implementing, administering and managing your participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom you may elect to deposit any Shares
acquired upon vesting of the RSUs.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You understand that Data shall be held as long as is reasonably
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any


3





--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]




time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your service relationship with the
Company will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you RSUs or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing such consent may affect your ability to participate
in the Plan. In addition, you understand that the Company and its Affiliates
have separately implemented procedures for the handling of Data which the
Company believes permits the Company to use the Data in the manner set forth
above notwithstanding your withdrawal of such consent. For more information on
the consequences of refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


Finally, you understand that the Company may rely on a different legal basis for
the collection, processing and/or transfer of Data either now or in the future
and/or request you provide another data privacy consent. If applicable and upon
request of the Company, you agree to provide an executed acknowledgment or data
privacy consent (or any other acknowledgments, agreements or consents) to the
Company that the Company may deem necessary to obtain under the data privacy
laws in your country, either now or in the future. You understand that you may
be unable to participate in the Plan if you fail to execute any such
acknowledgment, agreement or consent requested by the Company.


11.    Miscellaneous.
(a)    Amendment or Modifications. The grant of this Award is documented by the
minutes of the Board or by documents produced by the Company as authorized by
such minutes, which records are the final determinant of the number of Shares
granted and the conditions of this grant. The Board may amend or modify this
Award in any manner to the extent that the Board would have had the authority
under the Plan initially to grant such Award, provided that no such amendment or
modification shall directly or indirectly impair or otherwise adversely affect
your rights under the Agreement without your consent. Except as in accordance
with the two immediately preceding sentences, the Agreement may be amended,
modified or supplemented only by an instrument in writing signed by both parties
hereto.
(b)    Governing Law. Notwithstanding anything herein to the contrary, all
matters arising under the Agreement, including matters of validity, construction
and interpretation, shall be governed by the internal laws of the State of New
York, without regard to the provisions of conflict of laws thereof.
(c)    Binding Arbitration.     All disputes, claims, controversies or causes of
action between you and the Company or any of its Affiliates (collectively, the
“Tapestry Companies”) or any of their employees and other service providers
arising out of or related to the Agreement shall be determined exclusively by
final, binding and confidential arbitration in accordance with this Section
10(c).   The arbitration shall be conducted before a single arbitrator in New
York, New York (applying New York law) in accordance with the JAMS Employment
Arbitration Rules & Procedures then in effect (a copy of such rules is available
at https://www.jamsadr.com/rules-employment-arbitration/) and in the JAMS
arbitral forum.  You and the Tapestry Companies shall be entitled to engage in
discovery in the form of requests for documents, interrogatories, requests for
admissions, physical and/or mental examinations and depositions, in accordance
with and subject to the provisions of the Federal Rules of Civil Procedure.  Any
disputes concerning discovery shall be


4





--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]




resolved by the arbitrator.  The decision of the arbitrator appointed to hear
the case will be final and binding on you and the Tapestry Companies.  The
arbitrator’s award may be entered as a judgment in any court of competent
jurisdiction in New York County, New York.  The party requesting the arbitration
shall be responsible for paying any associated filing or administrative fees. 
All other arbitration costs shall be shared equally by you and the Tapestry
Companies; provided, however, the legal fees of the party that substantially
prevails in the arbitration proceeding shall be paid by the non-prevailing
party.  Such legal fees shall be paid no later than sixty (60) days following
the issuance of the arbitrator’s decision.  With the exception of the foregoing
clause, each party shall be responsible for the costs and fees of its counsel or
other representative.
(d)    Successors and Assigns. Except as otherwise provided herein, the
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.
(e)    Severability. Whenever feasible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement.
(f)    Foreign Asset/Account Reporting Requirements and Exchange Controls. Your
country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends paid on Shares, sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations, and you should consult
your personal legal advisor for any details.


In witness whereof, the parties hereto have executed and delivered the
Agreement.
Tapestry, Inc.
a104image1.gif [a104image1.gif]


Sarah Dunn
Global Human Resources Officer
Date: DATE OF GRANT
I acknowledge that I have read and understand the terms and conditions of the
Agreement and of the Plan and I agree to be bound thereto.
AWARD RECIPIENT:




5





--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]




__________________________________
NAME
Date: ________________________


6





--------------------------------------------------------------------------------




a104image3.jpg [a104image3.jpg]






ANNEX


SPECIAL PROVISIONS FOR AWARD RECIPIENTS OUTSIDE THE UNITED STATES


This Annex includes additional terms and conditions that govern your Award if
you reside and/or work outside the United States in the specific countries
listed therein. Capitalized terms used but not defined herein shall have the
same meanings ascribed to them in the Agreement or the Plan.


This Annex may also include information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws concerning RSUs, as applicable, in effect as of August 2018. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan as
the information may be out of date at the time you vest in your RSUs or sell
your Shares acquired under the Plan.


In addition, the information in this Annex is general in nature, does not
discuss all of the various laws, rules and regulations which may apply to your
particular situation and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country apply to your specific situation.


Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment and/or
residency after the RSUs are granted to you, or are considered a resident of
another country for local law purposes, the terms and conditions contained
herein for the country you are residing and/or working in at the time of grant
may not be applicable to you, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall be
applicable to you. Similarly, the information contained herein may no longer be
applicable in the same manner.


20585v1





--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]






COUNTRY SPECIFIC PROVISIONS


EUROPEAN UNION/EUROPEAN ECONOMIC AREA
The following provision replaces Section 10 of the Agreement if you are in the
European Union or European Economic Area:
10. Data Privacy Notice.
a)
Data Collection and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company collects, processes, uses and transfers certain
personal data about you for the purpose of administering your participation in
the Plan. Specifics of the data processing are described below.

b)
Controller, EU Representative and DPO. The Company is the controller responsible
for the processing of your personal data in connection with the Plan. You can
reach the data protection officer (DPO) of the Company at dpo@tapestry.com.

c)
Personal Data Subject to Processing. The Company collects, processes and uses
the following types of personal data about you: your name, home address and
telephone number, email address, date of birth, social insurance, passport
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, settled, vested, unvested or
outstanding in your favor , which the Company receives from you (“Personal
Data”).

d)
Purposes and Legal Bases of Processing. The Company processes the Personal Data
for the purpose of performing its contractual obligations under this Agreement,
granting RSUs, implementing, administering and managing your participation in
the Plan and facilitating compliance with applicable tax and securities law. The
legal basis for the processing of the Personal Data by the Company and the third
party service providers described below is the necessity of the data processing
for the Company to perform its contractual obligations under this Agreement and
for the Company’s legitimate business interests of managing the Plan and
generally administering director equity awards.

e)
Stock Plan Administration Service Providers. The Company transfers Personal Data
to Fidelity Stock Plan Services and its affiliated companies (collectively,
“Fidelity”) who is an independent stock plan administrator with operations,
relevant to the Company, in the United States, which assists the Company with
the implementation, administration and management of the Plan. In the future,
the Company may select different service providers and may share Personal Data
with such service providers. As separate data controllers, the Company’s stock
plan administrators will open an account for you to receive and trade Shares.
You will be asked to agree on separate terms and data processing practices with
the service provider, which is a condition of your ability to participate in the
Plan. Your Personal Data will only be accessible by those individuals requiring
access to it for purposes of implementing, administering and operating your
participation in the Plan. You understand that you may request a list with the
names and addresses of any potential recipients of Personal Data by contacting
your local human resources representative.

f)
International Data Transfers. The Company and its service providers, including,
without limitation, Fidelity, operate, relevant to the Company, in the United
States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States. You understand and
acknowledge that the United States is not subject to an unlimited adequacy
finding by the European Commission and that your Personal Data may not have an
equivalent level of protection as compared to your country of residence. To
provide appropriate safeguards



8



--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]




for the protection of your Personal Data, the Personal Data is transferred to
the Company based on data transfer and processing agreements implementing the EU
Standard Contractual Clauses. You may request a copy of the safeguards used to
protect your Personal Data by contacting the Company at: privacy@tapestry.com.
g)
Data Retention. The Company will use the Personal Data only as long as necessary
to implement, administer and manage your participation in the Plan, or as
required to comply with legal or regulatory obligations, including tax and
securities laws. When the Company no longer needs the Personal Data, the Company
will remove it from its systems. If the Company keeps data longer, it would be
to satisfy legal or regulatory obligations and the Company’s legal basis would
be relevant laws or regulations.

h)
Data Subject Rights. To the extent provided by law, you have the right to (i)
inquire whether and what kind of Personal Data the Company holds about you and
how it is processed, and to access or request copies of such Personal Data, (ii)
request the correction or supplementation of Personal Data that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing, or
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing or processed in non-compliance with applicable legal
requirements. In addition, you have, to the extent provided by law, the right to
(iv) request the Company to restrict the processing of Personal Data in certain
situations where you feel its processing is inappropriate, (v) object, in
certain circumstances, to the processing of Personal Data for legitimate
interests, and to (vi) request portability of Personal Data that you have
actively or passively provided to the Company, where the processing of such
Personal Data is based on consent or a contractual agreement with you and is
carried out by automated means. In case of concerns, you also have the right to
(vii) lodge a complaint with the competent local data protection authority. To
receive additional information regarding your rights, raise any other questions
regarding the practices described in this Agreement or to exercise your rights,
you should contact the Company at: privacy@tapestry.com.

i)
Contractual Requirement. Your provision of Personal Data and its processing as
described above is a contractual requirement and a condition to your ability to
participate in the Plan. You understand that, as a consequence of your refusing
to provide Personal Data, the Company may not be able to allow you to
participate in the Plan, grant RSUs to you or administer or maintain such RSUs.
However, your participation in the Plan and your acceptance of this Agreement
are purely voluntary. While you will not receive RSUs if you decide against
participating in the Plan or providing Personal Data as described above, your
career and salary will not be affected in any way. For more information on the
consequences of the refusal to provide Personal Data, you may contact the
Company at: privacy@tapestry.com.







CHINA


The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:


Exchange Control Requirements. By accepting the RSUs, you understand and agree
that pursuant to local exchange control requirements, any Shares you acquire
upon vesting of the RSUs must be held in an account with the Company’s
designated broker and may not be transferred from such account. You further
understand that you are permitted to sell Shares acquired under the Plan only
through the Company’s designated broker.




9



--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]




You further understand and agree that, due to exchange control laws in China,
you must immediately repatriate the proceeds from the sale of Shares and any
cash dividends paid on such Shares to China. You understand that such
repatriation of the proceeds will need to be effected through a special exchange
control account established by the Company or an Affiliate, and you hereby
consent and agree that the proceeds from the sale of Shares or the receipt of
any cash dividends may be transferred to such special account prior to being
delivered to you. The Company may deliver the proceeds to you in U.S. dollars or
local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, you understand that you will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are converted to local currency, there may be delays in delivering the
proceeds to you and due to fluctuations in the Common Stock trading price and/or
the U.S. dollar/PRC exchange rate between the sale/payment date and (if later)
when the proceeds can be converted into local currency, the proceeds that you
receive may be more or less than the market value of the Common Stock on the
sale/payment date. You agree to bear any currency fluctuation risk between the
time the Shares are sold or dividends are paid and the time the proceeds are
distributed to you. The Company is under no obligation to secure any particular
exchange conversion rate. You further agree to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.


Sale of Shares. This provision supplements Section 2 of the Agreement:


You agree that, at the Company’s discretion and instruction, any or all of the
Shares issued upon vesting/settlement of the RSUs may be sold at any time
(including immediately upon vesting or upon termination of your service
relationship, as described below). Your acceptance of the RSUs constitutes your
authorization for the Company to instruct its designated broker to assist with
the sale of such Shares (on your behalf pursuant to this authorization without
further consent) and you expressly authorize the Company’s designated broker to
complete the sale of such Shares. You acknowledge that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of the Shares, the Company agrees to pay you the
cash proceeds from the sale of the Shares, less brokerage fees and subject to
any obligation to satisfy Tax-Related Items.


Treatment of Shares and RSUs Upon Termination of Service Relationship. Due to
exchange control regulations in China, you understand and agree that any Shares
acquired under the Plan and held by you in your brokerage account must be sold
within six months following the termination of your service relationship, or
within such other period as determined by the Company or required by the China
State Administration of Foreign Exchange (“SAFE”) (the “Mandatory Sale Date”).
This includes any Shares that vest upon the termination of your service
relationship. You understand that any Shares held by you that have not been sold
by the Mandatory Sale Date will automatically be sold by the Company’s
designated broker at the Company’s direction (on your behalf pursuant to this
authorization without further consent), as described under "Sale of Shares"
above.


If all or a portion of your RSUs become vested upon your termination of your
service relationship or at some time following the termination of your service
relationship, that portion will vest and become distributable immediately upon
the termination of your service relationship. Any Shares distributed to you
according to this paragraph must be sold by the Mandatory Sale Date or will be
sold by the Company’s designated broker at the Company’s direction (on your
behalf pursuant to this authorization without further consent), as described
under "Sale of Shares" above. You will not continue to vest in RSUs or be
entitled to any portion of RSUs after the termination of your service
relationship.


ITALY


10



--------------------------------------------------------------------------------

a104image2.jpg [a104image2.jpg]






Plan Document Acknowledgment. In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement and reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement: Section 10(b). Governing Law;
Section 10(c). Binding Arbitration; Section 10(e). Severability; and the Data
Privacy section of this Annex.


Foreign Asset/Account Reporting Information. If you are an Italian resident and
at any time during the fiscal year hold investments or financial assets outside
of Italy (e.g., cash, Shares) which may generate income taxable in Italy (or if
you are the beneficial owner of such an investment or asset, even if you do not
directly hold the investment or asset under Italian money laundering
provisions), you are required to report such investments or assets on your
annual tax return for such fiscal year (on UNICO Form, RW Schedule) or on a
special form if you are not required to file a tax return.










11

